PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Doc Code: TRACK1.GRANT
		
Decision Granting Request for 
Prioritized Examination 
(Track I or After RCE)
Application No.:17/003,248
A review of the application file record reveals that the application, as filed on August 26, 2020, included a sufficient indication that rises to the level of a request for Prioritized Examination in the form of the Utility Patent Application Transmittal (at Box 18 “Other”). As such, a Request for Prioritized Examination is considered to have been present in the application on the application filing date, as is required under 37 CFR 1.102(e)(1) that states, in part, that: “The request for prioritized examination in compliance with this paragraph must be present upon filing of the application.” The actual Certification and Request for Prioritized Examination, filed April 19, 2021, completes the file record.

THE REQUEST FILED   August 26, 2020                          IS GRANTED.  

The above-identified application has met the requirements for prioritized examination 
  for an original nonprovisional application (Track I).
  for an application undergoing continued examination (RCE).

The above-identified application will undergo prioritized examination.  The application will be accorded special status throughout its entire course of prosecution until one of the following occurs:  

filing a petition for extension of time to extend the time period for filing a reply; 
filing an amendment to amend the application to contain more than four independent claims, more than thirty total claims, or a multiple dependent claim;
filing a request for continued examination;
filing a notice of appeal; 
filing a request for suspension of action;
mailing of a notice of allowance; 
mailing of a final Office action; 
completion of examination as defined in 37 CFR 41.102; or
abandonment of the application.

Telephone inquiries with regard to this decision should be directed to Vanitha Elgart at 571-272-7395.  

         /VANITHA M ELGART/         Petitions Examiner, OPET                                                                                                                                                                                                                     

U.S. Patent and Trademark Office
PTO-2298 (Rev. 02-2012)